DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on October 23, 2019. 
Claims 1-5 are presented for examination and are pending. 

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on August 05, 2019. Claims 1-5 are examined based on the filing date of JP2018-218685, which is November 21, 2018. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on October 23, 2019. The submission(s) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Drawings
The drawings filed on October 23, 2019 are accepted. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-5 are objected to because of the following informalities:
Regarding Claim 1, 
This claim recites “performing a machine learning by using the pseudo attractor.” this should be rewritten to “performing [[a]] machine learning by using the pseudo attractor.”

Regarding Claim 4, 
This claim recites “performing a machine learning by using the pseudo attractor.” this should be rewritten to “performing [[a]] machine learning by using the pseudo attractor.”

Regarding Claim 5, 
This claim recites “performing a machine learning by using the pseudo attractor.” this should be rewritten to “performing [[a]] machine learning by using the pseudo attractor.”

Dependent claims are objected to due to being directly and indirectly dependent on objected claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding Claim 1, 
This claim recites “determining a sampling period based on a degree of roundness of an attractor generated from the sine wave”. This recitation lacks clarity because it is unclear if the “degree of roundness” or the attractor is generated from the sine wave. For purposes of examination, this limitation is interpreted as the attractor is generated from the sine wave.

Regarding Claim 4, 
This claim recites “determining a sampling period based on a degree of roundness of an attractor generated from the sine wave”. This recitation lacks clarity because it is unclear if the “degree of roundness” or the attractor is generated from the sine wave. For purposes of examination, this limitation is interpreted as the attractor is generated from the sine wave. 

Regarding Claim 5, 
This claim recites “determine a sampling period based on a degree of roundness of an attractor generated from the sine wave”. This recitation lacks clarity because it is unclear if the “degree of roundness” or the attractor is generated from the sine wave. For purposes of examination, this limitation is interpreted as the attractor is generated from the sine wave.

Dependent claims are rejected due to being directly and indirectly dependent on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Step 1 Analysis: Claim 1 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 1 recites the following limitations:
generating… a sine wave using a basic period of input data having a periodic property;
This limitation requires generating a sine wave using a period of input data that has a periodic property. This recitation falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitations: 
determining a sampling period based on a degree of roundness of an attractor generated from the sine wave;
sampling the input data at the determined sampling period to generate a pseudo attractor
These limitations require determining a sampling period based on a degree of roundness of an attractor and sampling the input data to generate a pseudo attractor. Both of these steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 1 recites an abstract idea. 
Step 2A Prong Two Analysis: 
The abstract idea of Claim 1 is not integrated into a practical application because the additional elements recited in Claim 1 are:
by a computer, 
and performing a machine learning by using the pseudo attractor.
by a computer,) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, the recitation of “and performing a machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the pseudo attractor in the realm/technological environment of machine learning. See MPEP 2106.05(f). Therefore, claim 1 is directed to an abstract idea. 
Step 2B Analysis: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (by a computer,) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. The recitation of “and performing a machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the abstract idea in a particular technological environment. See MPEP 2106.05(f). Therefore, Claim 1 is subject-matter ineligible. 

Regarding Claim 2, 
Claim 2 is dependent on claim 1 and recites an additional limitation: 
setting intervals for extracting data; 
that is directed to the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitations: 
extracting data from the sine wave by using each of the intervals;
generating an attractor for each of the intervals by using the extracted data; 
and determining the sampling period based on the degree of roundness of the attractor that corresponds to each of the intervals.


Regarding Claim 3, 
Claim 3 is dependent on claim 2 and recites additional limitations: 
calculating a variance value of a radius of the attractor that corresponds to each of the intervals; 
and determining, as the sampling period, an interval at which the variance value becomes smallest.
These limitations require calculating variances of the radius of an attractor and determining a variance value that is the smallest of the variances. Both of these steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 3 recites an abstract idea. This claim does not recite any additional elements beyond those recited in claim 2, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 4, 
Step 1 Analysis: Claim 4 is directed to a non-transitory computer-readable recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Claim 4 recites the following limitations:
generating a sine wave using a basic period of input data having a periodic property;
This limitation requires generating a sine wave using a period of input data that has a periodic property. This recitation falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitations: 
determining a sampling period based on a degree of roundness of an attractor generated from the sine wave;
sampling the input data at the determined sampling period to generate a pseudo attractor
These limitations require determining a sampling period based on a degree of roundness of an attractor and sampling the input data to generate a pseudo attractor. Both of these steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 4 recites an abstract idea. 
Step 2A Prong Two Analysis: 
The abstract idea of Claim 4 is not integrated into a practical application because the additional elements recited in Claim 4 are:
A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process, 
and performing a machine learning by using the pseudo attractor.
Instructions to apply the abstract idea on generic computer components (A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process,) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, the recitation of “and performing a machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the pseudo attractor in the realm/technological environment of machine learning. See MPEP 2106.05(f). Therefore, claim 4 is directed to an abstract idea. 
Step 2B Analysis: 
A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process,) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. The recitation of “and performing a machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the pseudo attractor in a particular technological environment of machine learning. See MPEP 2106.05(f). Therefore, Claim 4 is subject-matter ineligible. 

Regarding Claim 5, 
Step 1 Analysis: Claim 5 is directed to an information processing apparatus comprising a memory and a processor…, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Claim 5 recites the following limitations:
generate a sine wave using a basic period of input data having a periodic property;
This limitation requires generating a sine wave using a period of input data that has a periodic property. This recitation falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitations: 
determine a sampling period based on a degree of roundness of an attractor generated from the sine wave;
sample the input data at the determined sampling period to generate a pseudo attractor
These limitations require determining a sampling period based on a degree of roundness of an attractor and sampling the input data to generate a pseudo attractor. Both of these steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 5 recites an abstract idea. 
Step 2A Prong Two Analysis: 
The abstract idea of Claim 5 is not integrated into a practical application because the additional elements recited in Claim 5 are:
a memory; and 
a processor coupled to the memory and the processor configured to: 
and perform a machine learning by using the pseudo attractor.
Instructions to apply the abstract idea on generic computer components (a memory; and a processor coupled to the memory and the processor configured to:) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, the recitation of “and perform a machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the pseudo attractor in the realm/technological environment of machine learning. See MPEP 2106.05(f). Therefore, claim 5 is directed to an abstract idea. 
Step 2B Analysis: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (a memory; and a processor coupled to the memory and the processor configured to:) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. The recitation of “and perform a machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the abstract idea of the pseudo attractor in the particular technological environment of machine learning. See MPEP 2106.05(f). Therefore, Claim 5 is subject-matter ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (“Persistent homology for time series and spatial data clustering”) in view of Brandstater et al. (“Strange attractors in weakly turbulent Couette-Taylor flow”), further in view of Hediger et al. (“Characterizing attractors using local intrinsic dimensions calculated by singular-value decomposition and information-theoretic criteria”).

Regarding Claim 1, 
Pereira teaches: 
A machine learning method, comprising: generating, by a computer, a sine wave using a basic period of input data having a periodic property; (Fig. 3 and Page 6027: “To illustrate our contribution consider three time series, S1; S2; S3, defined according to Eqs. (1)–(3) and displayed in Fig. 3((a)–(c)). Series S1 and S3 are periodic sine waves, while series S2 is a damped sine wave.” teaches representing time series data as periodic sine waves; Page 6027: “The proposed methodology can be summarized as follows. In order to compute topological features, we need to first discretize the data space. We do that teaches computing topological features by using persistent homology and using the features as input for a clustering algorithm (machine learning method); Page 6033, Section 4: “For our experiments, we have used the Lazy Witness Stream (Silva & Carlsson, 2004) as implemented in the JavaPlex library (Tausz, Vejdemo-Johansson, & Adams, 2011)… Our implementation was done in Java.” teaches a computer based implementation)

    PNG
    media_image1.png
    324
    852
    media_image1.png
    Greyscale


…an attractor generated from the sine wave; (Fig. 3 and Page 6027 – 6028: “Our proposed framework allows for a more qualitative analysis of the series. Consider the reconstructions in phase space using Takens embedding theorem (Takens, 1981) with embedding dimension m = 2 and separation T = 100, as illustrated in Fig. 3((d)–(f)). One can clearly see the differences in behavior of the attractors, highlighting the recurrent nature of S1 and S3.” and Page 6028: “Time series S1 (a) and S3 (c) are both sampled from periodic functions, while S2 (b) is sampled from a damped sine wave. Traditional time series clustering techniques, based on DTW for instance, identify S1 and S2 as closer together, even though the behavior of their attractors are clearly different in phase space (d–f). Our proposed approach teaches generating an attractor from the sine waves that represent time series data)

and performing a machine learning by using the… attractor (Page 6027: “The main contribution of this paper is a framework for clustering spatial and time series data sets based on topological features. Insights can be gained by exploring basic qualitative properties of a data set, which are often ignored by traditional distance-based clustering approaches. For instance, analyzing how the topological properties of a time series attractor change over time, one can identify non-obvious recurrence relations, which can be missed if time series are clustered using traditional distance-based techniques  with measures such as Euclidean distance or Dynamic Time Warping.” teaches analyzing the topological properties of a time series attractor to perform clustering (machine learning) of spatial and time series data)


Pereira does not appear to explicitly teach: 
determining a sampling period based on a degree of roundness of an attractor… 
sampling the input data at the determined sampling period to generate a pseudo attractor;
performing a machine learning using a pseudo attractor. 

However, Brandstater teaches: 
determining a sampling period based on a degree of roundness of an attractor… (Page 2216, Section D: “We have tested the influence of sampling time for model systems such as the Rossler and Lorenz attractors, and have found that the broadest scaling regions (region C in Fig. 8) are obtained for about 10—30 points per orbit; the size of the scaling region shrinks for larger or smaller sampling rates. teaches determining an ideal sampling rate (10-30 data points) for determining the dimension of a Rossler/Lorenz attractor based on the orbit of the attractor (degree of roundness))

Pereira and Brandstater are analogous art because they are directed to analyzing attractors. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Brandstater’s method of determining a sampling period based on the orbit of an attractor with Pereira’s attractor generated from a sine wave of time series data with a motivation to obtain reliable values in extracting dimensions of an attractor by maintaining a high signal to noise ratio of the data (Brandstater, Page 2215). 


The combination of Pereira and Brandstater does not appear to explicitly teach: 
sampling the input data at the determined sampling period to generate a pseudo attractor;
and performing a machine learning by using the pseudo attractor.

However, Hediger teaches: 
sampling the input data at the determined sampling period to generate a pseudo attractor; (Page 5326: “The algorithm' begins its analysis on the attractor by first randomly choosing arbitrary data samples on the attractor which will serve as local centers around which a fixed small number (i.e., the nearest neighbors) of data samples will be processed. The essential idea in this approach is to randomly divide the entire attractor into a finite number of small local regions, each of which has a characteristic spatial distribution of data points extending locally into various orthogonal dimensions and defining the LID. A sufficient number of local centers are randomly selected in order to cover or nearly cover the teaches dividing the attractor into a number of small regions by the number of samples to generate an attractor for each region (pseudo attractor)) 

Pereira, Brandstater, and Hediger are analogous art because they are directed to analyzing attractors. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the attractor of Pereira/Brandstater with a pseudo attractor of Hediger, and therefore to perform machine learning with the pseudo attractor, with a motivation to mitigate the effect of additive random noise with time series data. (Hediger, Page 5326). 


Regarding Claim 2, 
The combination of Pereira, Brandstater, and Hediger teaches The machine learning method of claim 1, 
Pereira further teaches: 
setting intervals for extracting data; (Page 6030, Section 3.2: “Because we want to extract topological information that is not readily available in a time series in its standard form, we use Takens’ embedding theorem to extract the attractor of the series and perform the analysis on it. Takens’ embedding theorem (Takens, 1981) states that we can reconstruct a time series considering time delays. A series x0; x1; . . . ; xn-1 can be reconstructed in phase space as xn(m,t); = (xn, xn+t, …., xn+(m-1)t), in which m is the embedding dimension and t the time delay.” teaches using Takens’ theorem to set states of time series data (intervals) with time delays  for extracting topological information from the time series data)

extracting data from the sine wave by using each of the intervals; (Fig. 3 and Page 6027: “To illustrate our contribution consider three time series, S1; S2; S3, defined according to Eqs. (1)–(3) and displayed in Fig. 3((a)–(c)). Series S1 and S3 are periodic sine waves, while series S2 is a damped sine wave.” teaches representing time series data as periodic sine waves; Page 6030, Section 3.2: “Because we want to extract topological information that is not readily available in a time series in its standard form, we use Takens’ embedding theorem to extract the attractor of the series and perform the analysis on it. Takens’ embedding theorem (Takens, 1981) states that we can reconstruct a time series considering time delays. A series x0; x1; . . . ; xn-1 can be reconstructed in phase space as xn(m,t); = (xn, xn+t, …., xn+(m-1)t), in which m is the embedding dimension and t the time delay.” teaches using Takens’ theorem to set states of time series data (intervals) with time delays  for extracting topological information from the time series data)

Hediger further teaches: 
generating an attractor for each of the intervals by using the extracted data; and (Page 5326: “The algorithm' begins its analysis on the attractor by first randomly choosing arbitrary data samples on the attractor which will serve as local centers around which a fixed small number (i.e., the nearest neighbors) of data samples will be processed. The essential idea in this approach is to randomly divide the entire attractor into a finite number of small local regions, each of which has a characteristic spatial distribution of data points extending locally into various orthogonal dimensions and defining the LID. A sufficient number of local centers are randomly selected in order to cover or nearly cover the entire attractor surface.” teaches generating an attractor for each region (pseudo attractor) by dividing the attractor among the number of data samples and using topological information of the attractor (extracted data))



Brandstater further teaches: 
determining the sampling period based on the degree of roundness of the attractor that corresponds to each of the intervals. (Page 2216, Section D: “We have tested the influence of sampling time for model systems such as the Rossler and Lorenz attractors, and have found that the broadest scaling regions (region C in Fig. 8) are obtained for about 10—30 points per orbit; the size of the scaling region shrinks for larger or smaller sampling rates. In our experiment we have used rates of 10—100 points per orbit.” teaches determining an ideal sampling rate (10-30 data points) for determining the dimension of a Rossler/Lorenz attractor based on the orbit of the attractor (degree of roundness))

The combination of claim 1 has already incorporated determining sampling period based on the orbit, therefore already incorporating the details of determining the sampling period based on the degree of roundness required by claim 2.

Regarding Claim 4, 
This claim recites A non-transitory computer-readable recording medium…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to the method of claim 1, thus is rejected with the same rationale applied against claim 1. 

Regarding Claim 5, 
This claim recites An information processing apparatus, comprising: a memory; and a processor…, which performs a plurality of operations as recited by the method of claim 1, and has 

Conclusion
Claim 3 has been searched with respect to prior art, but no combination of prior art which teaches all of the limitations of claim 3 has been uncovered. 
The prior art made of record but not relied upon is considered pertinent to the applicant’s disclosure: 
Li et al. (“Attractor radius and global attractor radius and their application to the quantification of predictability limits”) teaches determining a variance between the radius of two attractors and determining a local attractor radius, global attractor radius, and global average distance between attractors. 
Dirafzoon et al. (“Action classification from motion capture data using topological data analysis”) teaches performing persistent homology on motion capture data to extract the topological features of the motion data in a point cloud and analyze the topological features to perform classification tasks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125                               

/BRIAN M SMITH/Primary Examiner, Art Unit 2122